12 F.3d 212
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bonnie J. FRALEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3711.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1993.

1
N.D.Ohio, No. 92-00740;  Perelman (M).

N.D.Ohio

2
AFFIRMED.


3
Before:  KEITH and JONES, Circuit Judges, and WEBER, District Judge.*

ORDER

4
Bonnie J. Fraley appeals a district court judgment affirming the Secretary's denial of her application for social security disability insurance benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  All counsel of record have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Fraley filed an application for social security disability insurance benefits with the Secretary, alleging that she suffered from carpal tunnel syndrome, bilateral ulnar nerve compression, and suprascapular nerve entrapment syndrome.  Following a hearing, the administrative law judge (ALJ) determined that Fraley was not disabled because she had the residual functional capacity to perform a significant number of jobs in the economy.  The Appeals Council affirmed the ALJ's determination.  Fraley then filed a complaint seeking a review of the Secretary's decision.  The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.  Fraley then filed this timely appeal.


6
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  Fraley's daily activities and lack of severe pain medication establishes that she is not disabled due to pain.   See Blacha v. Secretary of Health and Human Servs., 927 F.2d 228, 231 (6th Cir.1990) (per curiam);   Maher v. Secretary of Health and Human Servs., 898 F.2d 1106, 1109 (6th Cir.1989).  Furthermore, the ALJ properly evaluated the opinions of Fraley's treating physicians.   See Varley v. Secretary of Health and Human Servs., 820 F.2d 777, 779 (6th Cir.1987).


7
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation